Date 1/19/2015                                                                       ®         r-o
                                                                                                        .




                                                                                               Ol           ."!'

Court of appeals number 04-14-00785-cv                                                         C—
                                                                                                   ••


                                                                                               l   :
                                                                                               PO
Trial Court Case Number 2011-CI-15957                                                          PO       •-•r-
                                                                                                             •




Maryann Castro                                                                                 DC




v-                                                                                             -
                                                                                               CD
                                                                                                        ?d
Manuel Castro


To Honorable Judge Little foot

MOTION TO MODIFY DECREE IN THE DIVISION OF THE MARTIAL ASSETS AND LIABILITIES DUE TO FRAUD
     COMM1TED IN THE MARTIAL PROPERTY USING A COMPARATIVE MARKET ANALYSIS-A REALTORS

           OPINION, BANKRUPTCY AT THE TIME AGREEMENT WAS SIGNED ON OCT 30, 2013


Here comes Appellant MaryAnn Castro, asking the court reconsider the terms of the Decree related to
the property.

The Martial Property at the time of the Agreement For Divorce signed 10/30/13, was in Active
bankruptcy, Appellee, Manuel Castro misled the Court, by hiding the fact, he was not paying the
mortgage, and the Bankruptcy stay was not lifted, and had not been filed at the time of the Agreement
for Divorce was signed, it was hidden from Appellant Maryann Castro, and Appellee Manuel Castro
proceeded to make a financial agreement knowing that the Bankruptcy was still active.

\n the terms of refinancing it could not be done, due to Bankruptcy active, and Appellee was not making
the mortgage payments hid that from Appellant MaryAnn Castro at the time of the signing for Final
Divorce on Oct 30, 2013.Appellee, Manuel Castro owes a high dollar amount of mortgage in the martial
home. There is no equity, Appellant MaryAnn Castro continues to live in the home, and further prays the
Court, to award her Spousal Maintence, Johnson Control Retirement, Attorney Fees, for Appellee
Manuel Castro committed fraud.

A Comparative Market Analysis a realtors opinion was used instead of a certified appraisal, Appellant
Maryann Castro was not given her right to present to the court a Certified Appraisal showing the actual
value of the martial home is 220,000, tax appraisal is 215,000.Apellee Manuel Castro, allowed his
mistress Christina Pacheco who is listed in the Agreement for Divorce, to turn in a CMA-Comparative
Market Analysis, to overvalue the martial home at 351,000 to defraud Appellant Maryann Castro of
Spousal Maintence, who was the spouse of Appellee Manuel Castro for Thirty years.

Appellant Maryann Castro prays for the Court to allow her not to sell her homestead,1501 Olive,
Appellee Manuel Castro allowed Martial home to go into foreclosure 1/6/2015 Appellant Maryann
Castro interest was jeopardized, costing her almost her home, at 1501 Olive.